Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, 19 and 20 in the reply filed on 02/28/2022 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a scan movement unit”, “a laser beam irradiation unit” and “a gas discharge unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, the limitation “a laser beam” is unclear if it is referring to the laser beam recited in line 1 or if it is a different laser beam.
In claims 3-5, the limitation “both sides” is unclear to what sides of what element is the claim referring to.
In claim 6, the limitation “the gas front-back suction port is located inside the second gas discharge port” is unclear because based on Fig. 7-11, the suction port is not located inside the second gas discharge port, the gas front-back suction port is a separate port located adjacent to the second discharge port. For examination purposes, this limitation is construed as “the gas front-back suction port is located adjacent the second gas discharge port”.
In claim 7, the limitation “wherein the second gas discharge port has a predetermined discharge angle for discharging the second gas downward outside by taking the first discharge port as a reference” is unclear what is the relationship of the predetermined angle and the first discharge port? What about the first discharge port is used as a reference? A reference for the predetermined discharge angle?
In claim 9, the limitation “a moving workpiece” is unclear if it is referring to the same workpiece recited in claim 1.
In claim 11, the limitation “wherein the second gas discharge port is provided at a position 1 mm or more away in the scanning direction by taking the first gas discharge port as a reference” is unclear what is the relationship between the position of the second gas discharge port, and the first gas discharge port? What about the first discharge port is used as a reference? A reference for the position of the second gas discharge port?
Claim limitation “a scan movement unit”, “a laser beam irradiation unit” and “a gas discharge unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure devoid of any structure that performs the functions in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-9, 12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP 2005-074466).
Regarding claim 1, Tanaka teaches a laser processing apparatus (Fig. 1-5) that irradiates a workpiece (14) with a laser beam (laser beam output from laser oscillator 20) while relatively scanning a laser beam (abstract), the laser processing apparatus comprising a scan movement unit (16) that moves one or both of the workpiece and the laser beam (p.0033; p.0036); a laser beam irradiation unit (20, 22) that irradiates the workpiece with the laser beam (p.0034); and a gas discharge unit (18) that discharges at least a first gas (gas supplied thru 88b) to an irradiation area (area of 14 below 73) irradiated with the laser beam in the workpiece (as shown in Fig. 1-5), wherein, the gas discharge unit has a rectifying surface (surface of 18 facing 14) at a position facing the workpiece during laser beam irradiation (as shown in Fig. 1-5), and the rectifying surface is provided with a first gas discharge port (88b or 73) through which the first gas is discharged (as shown in Fig. 4); and one or both of a second gas discharge port (78 or 94, 80 or 96) and a gas front- back suction port (82 or 98, 84 or 100), the second gas discharge port discharging a second gas to the workpiece during laser beam irradiation on both outer sides of the first gas discharge port at least in the scanning direction (as shown in Fig. 2-5).
Regarding claim 2, Tanaka teaches the laser processing apparatus as set forth above, wherein the first gas discharge port is one through which the first gas is discharged in a range covering the irradiation area (as shown in Fig. 2-5).

Regarding claim 4, Tanaka teaches the laser processing apparatus as set forth above, wherein the gas discharge unit includes one or both of a third gas discharge port (74 or 90, 76 or 92) and a gas side suction port (82 or 98, 84 or 100), the third gas discharge port discharging a third gas to the moving workpiece on both sides in the scanning direction (as shown in Fig. 2-5).
Regarding claim 5, Tanka teaches the laser processing apparatus as set forth above, wherein the third gas discharge port and the gas side suction port have a shape exceeding the shape in the scanning direction of the irradiation area on both sides (as shown in Fig. 3).
Regarding claim 6, Tanaka teaches the laser processing apparatus as set forth above, wherein the gas discharge unit has the second gas discharge port and the gas front-back suction port on one or both of outer sides of the first gas discharge port (as shown in Fig. 2-5), and the gas front-back suction port is located adjacent the second gas discharge port (as shown in Fig. 2-5).
Regarding claim 7, Tanaka teaches the laser processing apparatus as set forth above, wherein the second gas discharge port has a predetermined discharge angle for discharging the second gas downward outside by taking the first gas discharge port as a reference (port 78 and 80 are angled with respect to port 73; as shown in Fig. 2, 4 and 5).

Regarding claim 9, Tanaka teaches the laser processing apparatus as set forth above, wherein the rectifying surface has a distance of 10 mm or less from a moving workpiece (p.0061; S=1 mm or 2 mm).
Regarding claim 12, Tanaka teaches the laser processing apparatus as set forth above, wherein the laser beam has a line beam shape on the irradiation surface with respect to the workpiece (as shown in Fig. 3).
Regarding claim 13, Tanaka teaches the laser processing apparatus as set forth above, wherein the workpiece is a non-single-crystal semiconductor, and the laser processing apparatus crystallizes the non-single-crystal semiconductor (p.0035).
Regarding claim 14, Tanaka teaches the laser processing apparatus as set forth above, wherein the second gas and the third gas are neutralized and supplied to the second gas discharge port and the third gas discharge port (p.0040-0042; as shown in Fig. 4).
Regarding claim 15, Tanaka teaches the laser processing apparatus as set forth above, wherein the gas discharged from the rectifying surface is an inert gas (N2; p.0040-0042; as shown in Fig. 4).
Regarding claim 19, Tanaka teaches the laser processing apparatus as set forth above, wherein the second gas discharge port and the gas front-back suction port have a shape exceeding the shape in a width direction of the irradiation area on both sides (as shown in Fig. 3).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka.
Regarding claim 10, Tanaka teaches the laser processing apparatus as set forth above, wherein the rectifying surface extends with a length more than the length of the laser beam on the irradiation surface in the scanning direction by taking the first gas discharge port as a reference (as shown in Fig. 3).
Tanaka fails to disclose wherein the rectifying surface extends with a length of 10 mm or more than the length of the laser beam on the irradiation surface in the scanning direction by taking the first gas discharge port as a reference.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed rectifying surface length, since it has been 
Regarding claim 11, Tanaka teaches the laser processing apparatus as set forth above, wherein the second gas discharge port is provided at a position a distance away in the scanning direction by taking the first gas discharge port as a reference (as shown in Fig. 2-5).
Tanaka fails to disclose wherein the second gas discharge port is provided at a position 1 mm or more away in the scanning direction by taking the first gas discharge port as a reference.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed position (distance) of the second gas discharge port with respect to the first gas discharge port, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8,575,515, JP 2012-064963 and JP 2008-244195.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        03/18/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761